Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 07/26/22 is acknowledged.

Claims 1-15 is cancelled without traverse in the reply filed on 07/26/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 7-8, the phrase “the spray head…movable between a retracted position and an extended position” is unclear because it is unclear relative to what element the spray head is movable.  For the purpose of examination, the phrase “the spray head…movable between a retracted position and an extended position relative to the base” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22-24, 26, 29-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dede et al (US 2018/0156132A1).
As to claim 16, Dede et al discloses (see Figs 2 and 7-8) a tool for inspecting, repairing, or both a component within a gas turbine engine comprising: an elongated insertion member (204,202); and an implement body (200) attached to the elongated insertion member, the elongated insertion member configured to guide the implement body within the interior of the gas turbine engine (holes 132 of the turbofan engine 10), the implement body comprising a base (206,208) and a spray head (236, 246), the spray head moveably coupled to the base (206,208) and moveable between a retracted position and an extended position relative to the base (see para [0058] and  Figs 10 &13 for the actuation device moving the head 236, retracting and extending positions for item 318).
Regarding claim 17, in Dede et al the implement body (236, 204,202) appears to define a smaller cross-sectional profile when the spray head is in the retracted position to facilitate insertion of the implement body into an interior of the gas turbine engine (see Figs 2, and 5).
Regarding claim 18, Dede et al discloses (see Fig 8) the implement body further comprises a vision system (cameras 242) positioned at least partially within or coupled to the base.
As to claim 19, in Dede et al the vision system (cameras 242) defines a field of view, wherein the spray head includes an outlet, and wherein the outlet is within the field of view (see Fig 8).
Regarding claim 22, in Dede et al (see Fig 8) the plurality of cameras (242) comprises a first camera capable of defining a first field of view and a second camera defining a second field of view, and wherein the first field of view overlaps with the second field of view defining an overlapping field of view.
As to claim 23, Dede et al an outlet of the spray head (246) is within the overlapping field of view (see Fig 8).
Regarding claim 24, in Dede et al the spray head is configured to spray a thermal barrier coating patch on a thermal barrier coating within the interior of the gas turbine engine (see para [0082] and [0084]).
As to claim 26, in Dede et al the elongated insertion member comprises a plurality of segments (204) sequentially arranged and extending from the base.
Regarding claim 29, in Dede et al the spray head is spring loaded (through elastic member 266, see para [0060]).

Regarding claim 30, in Dede et al the elongated insertion member (200) comprises a fluid passageway (248) extending along a length thereof, and the spray head (246) is fluidly connected to a fluid source through the fluid passageway (see Fig 9 and para [0056]).
As to claim 31, in Dede et al the fluid passageway (248) is capable of being provided with repair material, cleaning and conditioning fluid, or curing fluid.
Regarding claim 33, the implement body comprises a stationary portion (206, 208, 212) and a rotating portion, the rotating portion (236, 204,202) comprises the base and the spray head and is rotatably coupled to the stationary portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dede et al (US 2018/0156132A1) in view of Roberts et al (US 2017/0268342A1) and Norton et al (US 2019/0054638A1).
Dede et al lacks teaching elongated insertion member having a robotic arm tool.  However, the use of guiding apparatus including robots provided with motors or cable spool with tension means is known in the art to guide the repairing tool; for instance - as shown by; Roberts et al (see Fig 2 para [0032] and [0037]) and Norton et al (see fig 3 and para [0035], [0057] and [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include robots provided with motors because these two types of actuation devices were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the spool type actuation system with a robotic arm guide system.

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dede et al (US 2018/0156132A1) in view of Kell et al (US 2013/0135457A1).
In Dede et al the vision system comprises a plurality of cameras (cameras 242).  However, the cameras are not positioned spaced along a longitudinal direction.  Yet, Kell et al teaches cameras 74 arranged along a longitudinal direction.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of cameras positioned spaced along a longitudinal direction in Dede et al to produce a full image of the substrate as taught by Kell et al (see para [0056]).

Claims 27-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dede et al (US 2018/0156132A1) in view of Woodcock et al (US 7,531,048 B2) and WO 2016/076704A1). In Dede et al the spray head is capable of rotating at least 30 or 90 degrees between the retracted position and the extended position (see Fig 5 for the segments 24 movable along the grooves).  In any event, the use of fixed or rotatable spray head rotating at the desired angle is known in the art (see column 4, lines 52-64). WO’704 also teaches a rotatable head with a control rod 48 configured to rotate the head.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotatable nozzle and implement body configured to rotate the spray head to uniformly spray the material within the substrate or turbine engine.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dede et al (US 2018/0156132A1) in view Patel et al (US 2017/0298875 A1).
Dede et al lacks teaching a plurality of fluid passageway selectively in fluid communication with the spray head.  However, Patel teaches a mechanism 32 provided to enable a different one of a plurality of fluid passageways to be supplies to the head 28 (see Fig 1 and para [0017-0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of fluid passageway selectively in fluid communication with the spray head to supply the desired fluid.

Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not disclose or suggest a tool inspecting, repairing or both a component within a gas turbine engine as claimed (see claims 16, 30), wherein the implement body comprises a stationary portion and a rotating portion, the rotating portion comprises the base and the spray head and is rotatably coupled to the stationary portion, wherein the stationary portion comprises one or more motors positioned for selectively rotating the rotating portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/